Citation Nr: 1200423	
Decision Date: 01/06/12    Archive Date: 01/13/12

DOCKET NO.  08-34 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for diabetic retinopathy, as a complication of diabetes mellitus.

2.  Entitlement to service connection for an organic mental disorder, as a complication of diabetes mellitus.

3.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus, Type II.

4.  Entitlement to an initial compensable rating for for erectile dysfunction (ED).

5.  Entitlement to service connection for peripheral arterial disease of the bilateral lower extremities, as a complication of diabetes mellitus.

6.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

7.  Entitlement to total disability base on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to August 1970.  His service included service in the Republic of Vietnam from July 1969 to August 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The issue of entitlement to service connection for bilateral upper extremity neuropathy has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The claims relating to peripheral arterial disease of the bilateral lower extremities, an acquired psychiatric disorder, to include PTSD, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  Left eye diabetic retinopathy is etiologically related to the Veteran's service-connected diabetes mellitus.

2.  The Veteran does not have a right eye disorder related to his diabetes mellitus.  A preponderance of the evidence is again a finding that the Veteran's intraocular hemorrhaging is related to his active service.

3.  The Veteran does not have an organic mental disorder related to service or to service-connected diabetes mellitus.

4.  The Veteran's diabetes mellitus, type II does not require insulin or regulation of activities.

5.  The Veteran has no deformity of the penis.


CONCLUSIONS OF LAW

1.  Diabetic retinopathy of the left eye is the result of the Veteran's service-connected diabetes mellitus.  38 U.S.C.A. §§ 5103 , 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2011). 

2.  A right eye disorder was not incurred or aggravated while on active duty, and is not proximately due to, the result of, or aggravated by his service-connected diabetes mellitus.  38 U.S.C.A. §§ 5103 , 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2011). 

3.  An organic mental disorder was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).

4.  The criteria for an initial disability evaluation in excess of 20 percent for diabetes mellitus, type II have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2011).

5.  The criteria for a compensable evaluation for erectile dysfunction have not been met.  8 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 2011); 38 C.F.R. §§ 4.1 , 4.2, 4.7, 4.10, 4.21, 4.115b, Diagnostic Code 7522 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

In this case, the requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  VA notified the Veteran in predecisional correspondence dated in December 2006 of the information and evidence needed to substantiate and complete his claim.  This notice also advised him how initial ratings and effective dates are assigned.  Accordingly, no further development is required with respect to the duty to notify.  

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  38 C.F.R. § 3.159.  The file includes a letter from Dr. D.F.W., which references earlier treatment for diabetes mellitus.  However, such treatment would have pre-dated the most recent VA examination of record.  Such examination established that the Veteran was not taking insulin and that his diabetes mellitus did not require restriction of activities.  Thus, the evidence presently of record is adequate to decide the claim.  Moreover, it is not clear on its face that any outstanding records are available and thus a remand would potentially delay the claim with no benefit flowing to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  Otherwise, all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and he has not contended otherwise.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  

The Board has reviewed all the evidence in the Veteran's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).


Laws and Regulations-Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

A disability which is proximately due to or the result of a service-connected injury or disease shall be service connected.  38 C.F.R. § 3.310.  Further, a disability which is aggravated by a service-connected disorder may be service connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).

In order to establish entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson, 581 F.3d at 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau, 492 F.3d 1372, 1376-77.

Factual Background and Analyses

In October 2006, the Veteran filed a claim of entitlement to service connection for diabetes mellitus.  He additionally remarked that since he had been diagnosed with diabetes mellitus he had developed vision problems and was also experiencing problems with his short-term memory.

The Veteran's service treatment records include a December 1968 enlistment examination, in which he denied a history of wearing glasses or contacts.  He did indicate that he had difficulty with his studies, and wrote that he was unable to maintain the marks expected of him in school.  His vision was 20/20 in both eyes.  In his August 1970 discharge examination he was again had 20/20 vision in both eyes.  He raised no complaints of visual problems at that time and indicated that his overall condition was "good."

Post-service, the claims folder contains an November 2006 mental health evaluation.  That report reflects that the Veteran graduated from high school and received a bachelor's degree in accounting/business management in 1979.  With respect to social history, he indicated that he began drinking alcohol as a young child, and became a heavy drinker in Vietnam.  He stated his drinking increased upon return from Vietnam and lasted approximately four to five years.  He described drinking until he would fall asleep, and consuming up to 40 drinks in one night.  

Also in November 2006, the Veteran underwent an initial VA diabetic eye examination.  He was found to have mild non-proliferative diabetic retinopathy of the left eye.  There was no diabetic retinopathy of the right eye.  He was also diagnosed with farsightedness (hyperopia) and presbyopia of both eyes.

In March 2007, the Veteran attended a PTSD education series.  The provider noted that he did not appear to have any cognitive or literary barriers during the series.

In June 2007, the Veteran was provided a fee-basis VA cognitive examination.  He reported that he had been diagnosed with diabetes four to five years earlier, and that in the last few years he had developed difficulties with his memory.  He reported that he would frequently start a task and then forget what he was doing.  He worked as a dishwasher and would sometimes forget the next step in the dishwashing process.  He had held several different jobs over the years and was still able to drive.  He denied a history of head injury or illness.  He stated he was repeatedly beaten as a child because his father was an alcoholic.  He also reported drinking in excess of 30 beers per day for about ten years between the ages of 22 and 32.  He would now consume one to two beers on occasion, infrequently.  The examiner noted a diagnosis of PTSD, for which the Veteran was receiving therapy.  The Veteran had also undergone outpatient psychotherapy in his late teens after becoming involved in several fights in school.  

On mental status examination, the Veteran was disoriented as to the month and could not identify the presidents prior to Bush.  He was further unable to name the current vice president.  He was able to remember three out of three objects at one and 15 minutes.  "No clear memory deficit could be elicited" during the examination.  The evaluator found that the Veteran did suffer from a mild cognitive disorder, not otherwise specified.  The etiology of the cognitive disorder was undetermined, but the examiner stated that there was no evidence that it was related to the Veteran's active service.  It was thought that the Veteran might be minimally mentally disabled, and other etiological possibilities were identified, to include his prior alcohol dependence and the repeated beatings he suffered when he was younger.

Also in June 2007, the Veteran was provided a fee-basis eye examination.  He complained of blurred near vision and light sensitivity.  He had uncorrected visual acuity of 20/25 in both eyes, and corrected vision of 20/20 in both eyes.  Goldmann visual field testing was normal.  It was determined that he had no visual problems secondary to his diabetes mellitus.

Additional psychiatric treatment records contained in the claims file singularly diagnose PTSD, and do not note cognitive difficulties.  

The Veteran provided a statement indicating that he used to work as a manger and supervisor for many years, but that he was no longer able to do that kind of work.  Moreover, he explained that he was even having difficulty maintaining employment as a dishwasher.  He expressed his belief that his short term memory difficulties and confusion were a result of his diabetes mellitus.

The Veteran additionally provided an article regarding diabetes which included passages indicating that low blood sugar could occasionally cause confusion and disorientation.  

Diabetic Retinopathy

Regarding the Veteran's claim for service connection for visual problems, the evidence shows that he has  been diagnosed with diabetic retinopathy in his left eye.  

As the Veteran is service connected for diabetes mellitus and diabetic retinopathy is causally related to diabetes, service connection for diabetic retinopathy of the left eye is warranted.  In so finding, the Board acknowledges that, under  Note(1) to 38 C.F.R. § 4.119, Diagnostic Code 7913, assignment of a separate rating for a complication of diabetes mellitus is only appropriate if such complications warrant a compensable evaluation.  However, this is deemed a rating issue.  If the requirements for a separate evaluation are not satisfied, then the diabetic retinopathy of the left eye should be included with the present rating for the diabetes disease process.

While the left eye retinopathy should be recognized as service-connected due to its' association with the Veteran's diabetes mellitus, the evidence fails to demonstrate any diabetic disease in the right eye.  Therefore, only left eye retinopathy is encompassed in the instant award.  Moreover, the medical evidence fails to show that the Veteran suffers from any other eye disorders that are related to his active service.  Again, he exhibited 20/20 vision bilaterally both upon enlistment to, and separation from, active service.  Furthermore, there is no evidence that he sought treatment for blurred vision until to 2006, well over three decades after his discharge.  To the extent that such blurred vision is attributable to a condition other than the left eye diabetic retinopathy, the record lacks any medical opinion relating such to service.  Moreover, given that the matter at issue extends beyond simple lay observation, the Veteran's own statements of etiology do not constitute probative evidence.
 
As such, the Board finds that service connection for left eye diabetic retinopathy is warranted.  The preponderance of the evidence of record, however, is against a finding of a right eye disorder related to either service or a service-connected diabetes mellitus.

Organic Mental Disorder

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481  (Fed. Cir. 1997).  The Board acknowledges that the Veteran is competent to give evidence about what he experienced; and, in the case of tinnitus, that he is competent to testify as to the presence of the disorder.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Competency of evidence, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74   (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25   (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  See also Buchanan, supra (The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence. If the Board concludes that the lay evidence presented by a Veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the Veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.) 

Here, the Board finds that the Veteran's complaints regarding his short-term memory, attention, and confusion are credible.  While there is no medical evidence addressing the Veteran's claims that he becomes confused when his blood sugar is low, he did provide an article addressing the affects of low blood sugar, which can include moments of confusion.  However, these episodes of low blood sugar are not themselves a separate disorder, but rather are a symptom of the Veteran's diabetes mellitus, for which service connection is already in affect.  

The Veteran has, however, also been diagnosed with a mild cognitive disorder by a fee-basis VA evaluator.  The evaluator was unable to specifically identify the cause of the Veteran's cognitive disorder, but was able to provide an opinion that the disorder was not a result of the Veteran's military service.  There is no indication in the service treatment records that he was treated for a head injury, and he provided a statement indicating that he never suffered a head injury.  There is also no treatment for memory lapses or confusion in service.  When providing his pertinent history during his induction examination in 1968, the Veteran did state that he had difficulties in school and was unable to get the marks expected of him.  The 2007 fee-basis evaluator provided three possible causes of the Veteran's cognitive disorder, and one was that he was minimally mentally disabled.  Sustained heavy drinking and the physical abuse suffered during childhood were additionally identified as possible causes of his cognitive disorder.

While the Veteran has been assessed with a mild cognitive disorder, which he believes is attributable to his diabetes mellitus, the medical evidence fails to establish such relationship.  Again, this matter extends beyond the scope of mere lay observation and, as such, the Veteran's opinion of etiology does not consistitute probative evidence here.  Moreover, the record fails to demonstrate, and the Veteran has not claimed, a continuity of symptomatology dating back to service.  Indeed, psychiatric findings were normal upon separation in 1970 and there is no indication of relevant complaints until several decades later.  In fact, in his January 2008 notice of disagreement, the Veteran clearly stated that his memory problems "never occurred prior to diabetes," which had its onset in 2003.  Moreover, while lay submissions from family members indicate that the Veteran returned from Vietnam "a changed man," they do not indicate that he experienced cognitive difficulties or confusion dating back to his return.  Therefore, a grant of service connection is also not warranted on this alternate basis.  

Based upon the foregoing, the Board finds that the preponderance of the evidence is against a finding that service connection for a cognitive disorder, to include as due to diabetes mellitus.  The Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990). 

Laws and Regulations-Increased Ratings

The severity of a service-connected disability is ascertained, for VA rating purposes, by the application of rating criteria set forth in VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2011).  To evaluate the severity of a particular disability, it is essential to consider its history.  38 C.F.R. §§ 4.1  and 4.2.

Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. §§ 3.102 , 4.3.  In addition, where there is a question as to which of two disability evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

The Veteran's appeal for increased evaluations stems from a rating decision that granted service connection and assigned the initial noncompensable rating.  The United States Court of Appeals for Veterans Claims (Court) has indicated that a distinction must be made between a veteran's dissatisfaction with the initial rating assigned following a grant of service connection (so-called "original ratings") and dissatisfaction with determinations on later-filed claims for increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time service connection is awarded until a final decision is made.  Id. 

Factual Background and Analyses

In October 2006, the Veteran filed a claim of entitlement to service connection for diabetes mellitus, which he was diagnosed with in 2003.  He was granted service connection in an August 2007 rating decision and was assigned a 20 percent rating, effective October 30, 2006 (the date of his claim for service connection).

A medication list notes that the Veteran was prescribed Accu-chek as early as September 2005, and Glipizide as early as December 2005.  Both are used to help treat diabetes mellitus.

In January 2007, a VA treatment record noted the Veteran's diabetes mellitus was being treated with oral medication.  

An April 2007 VA treatment record noted that the Veteran's diabetes mellitus was "controlled," although he had had a recent increase in glucose, which he attributed to stress.  His medications were not increased.

In June 2007, the Veteran was afforded a fee-basis VA evaluation.  He denied a history of hospitalization for diabetic complications.  He stated he visited his personal doctor three times per year, and was on prescription Metformin and Glipizide.  There was no history of diabetic nephropathy.  He stated he suffered from ED, but that he was "not concerned about that at this time."  He was not receiving treatment for ED and he declined a genital examination.  He was diagnosed with diabetes mellitus and the evaluator noted that there were no activity restrictions or conditions aggravated by the diabetes mellitus.

A June 2010 statement from private physician D.F.W. reflects the Veteran's relevant medical history, to include a diagnosis of diabetes mellitus in 2003 and a diagnosis of diabetic neuropathy in March 2007.  The physician indicated he had not treated the Veteran since 2007.

Diabetes

Pursuant to the rating schedule, diabetes is evaluated as follows: requiring insulin and restricted diet, or oral hypoglycemic agent and restricted diet (20 percent); requiring insulin, restricted diet, and regulation of activities (40 percent); requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated (60 percent); and requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated (100 percent). 38 C.F.R. § 4.119, Diagnostic Code 7913.

Here, the evidence shows that the Veteran's diabetes is treated with oral hypoglycemic agents, and that it is controlled with medication.  The Veteran has not been treated with insulin and no physician has determined that regulation of activities is necessary.  While the Veteran has stated that his neuropathy has increased recently, he has not indicated that there has been a change in his diabetes mellitus, or the medical regime used to treat his diabetes mellitus since his 2007 fee-basis VA evaluation.

The rating criteria for diabetes are successive and consideration of 38 C.F.R. § 4.7  is not required.  See Camacho v. Nicholson, 21 Vet. App. 360, 366 (2007).  "Successive" rating criteria means the evaluation for each higher disability rating includes the criteria of each lower disability rating, such that if a component is not met at any one level, the Veteran can only be rated at the level that does not require the missing component.  Tatum v. Shinseki, 23 Vet. App. 152, 156 (2008).

On review, the criteria for a 40 percent evaluation for diabetes mellitus have not been met, as the record does not show that the Veteran's diabetes mellitus required insulin or a regulation of activities at any time during the period on appeal.  


ED

Diagnostic Code 7522 provides that deformity of the penis with loss of erectile power is rated 20 percent disabling, and the adjudicator is to review for entitlement to special monthly compensation under 38 C.F.R. § 3.350.  38 C.F.R. § 4.115b.  Thus, two distinct criteria are required for a compensable rating; loss of erectile power and deformity of the penis.  In every instance where the schedule does not provide a zero percent rating for a diagnostic code, a zero percent rating shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31. 

Here, the Veteran indicated to the June 2007 fee-basis evaluator that he suffered from ED, but he did not wish to further address that medical issue.  He denied receiving treatment for ED, and a review of the VA treatment records contained in the claims file confirms that he did not report ED to his VA medical care providers.  Moreover, the Veteran declined a genital examination at the time of his fee-basis evaluation.  As the only rating available for ED requires both loss of erectile power and deformity of the penis, and the Veteran has not indicated he suffers from a deformity of the penis, there is no support for assignment of a compensable evaluation.  

Extraschedular considerations

The Board has considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate in regards to both the Veteran's diabetes mellitus and his ED.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009). 

As discussed above, the rating criteria for diabetes mellitus and ED reasonably describe the Veteran's disability levels and symptomatologies.  Thus, as the Veteran's disability pictures are contemplated by the rating schedules, the assigned schedular evaluations are adequate, and  referral for extraschedular evaluation is not required.  


ORDER

Entitlement to service connection for left diabetic retinopathy is granted, subject to governing criteria applicable to the payment of monetary benefits.

Entitlement to service connection for a right eye disorder, to include as due to diabetes mellitus, is denied.

Entitlement to service connection for an organic mental disorder, to include as due to diabetes mellitus, is denied.

Entitlement to an initial rating in excess of 20 percent for diabetes mellitus, Type II is denied.

Entitlement to an initial compensable rating for loss of use for erectile dysfunction (ED) is denied.



REMAND

Peripheral Artery Disease

With respect to this issue, the Veteran was last provided a VA examination in 2007.  The Board finds that another examination would be useful in order to determine whether assignment of a separate compensable rating for the complications of diabetes mellitus manifested by peripheral artery disease is warranted.

Additionally, the June 2010 statement provided by Dr. D.F.W. indicated that the Veteran was diagnosed in March 2007 with diabetic neuropathy; however, Dr. D.F.W.'s records are not contained in the claims file.  On remand, the AMC/RO should attempt to obtain any outstanding records.  Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim.)

PTSD

The Veteran served in the Republic of Vietnam from July 1969 to August 1970.  He has described numerous stressor incidents which he believes led to the development of PTSD.  His stressors include an in-service personal assault and fear of hostile military activity.  VA treatment records indicate that the Veteran had been diagnosed with, and is receiving treatment for PTSD. 

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptomatology and an in-service stressor; and credible supporting evidence that the claimed in-service stressor actually occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, his lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) . 

Effective July 13, 2010, and during the pendency of this appeal, VA amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat veterans.  See 75 Fed. Reg. 39,843 -39,852 (effective July 13, 2010).  Previously, VA was required to undertake extensive development to determine whether a non-combat veteran actually experienced the claimed in-service stressor and lay testimony, by itself, was not sufficient to establish the occurrence of the alleged stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Instead, credible supporting evidence of a corroborated in-service stressor was required, which could not consist solely of after-the-fact medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 389, 395   (1996).  The newly amended version of 38 C.F.R. § 3.304(f)(3) provides that lay testimony alone may serve to establish the occurrence of certain in-service stressors involving "fear of hostile military or terrorist activity."  Specifically, the amended version of 38 C.F.R. § 3.304(f)(3) provides as follows: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 38 C.F.R. § 3.304(f)(3) (as amended in 75 Fed. Reg. 39,843 -39,852). 

Further, with respect to a claim of entitlement to service connection for PTSD based on an alleged personal assault, 38 C.F.R. § 3.304(f)(5) provides that if a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. 

VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f) (3).  The Veteran was not provided with such notice, and on remand he should be advised of the evidence from other sources which can be used to help his claim.

In April 2007, the RO issued a memorandum of a formal finding of a lack of information to corroborate stressors associated with the Veteran's claim.  The memorandum indicated that the personnel records did not show what reception battalion the Veteran was assigned to upon arrival in Vietnam.  Personnel records show that he was assigned to Company A, 124th Signal Battalion, 4th Infantry Division in July 1969.  

In light of the VA's amendment liberalizing the verification of some claimed in-service stressors, the Board notes that the Veteran's stressors, as they relate to fear of hostile military or terrorist activity (which include: mortar attack upon arrival in Vietnam, "sapper" and mortar attacks while stationed in Vietnam, and mortar and bomb attacks in Pleiku) are verified.

The Veteran has not been afforded a VA examination regarding his claim for entitlement to service connection for PTSD.  The Veteran should be afforded a VA examination to determine if he suffers from PTSD, and if so, whether his verified hostile military stressors are adequate to support a diagnosis of PTSD and his symptoms are related to the claimed stressors.  If his PTSD is not related to his hostile military stressors, then the VA examiner should provide a description of the stressors which support his diagnosis of PTSD.

TDIU

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) are applicable to this remand.  As the claim for TDIU is being remanded, the Veteran should be provided notification regarding the evidence necessary to establish TDIU.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) found that a claim for a total disability rating based upon unemployability (TDIU) was part of the determination of an underlying increased rating claim and cited to Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) for the notion that a TDIU claim is raised once a Veteran submits evidence of a medical disability; makes a claim for the highest rating possible; and submits evidence of unemployability.  See 38 C.F.R. § 3.155(a). 

In this case, a VA Form 21-8940, Veteran's Application for Increased Compensation based on Unemployability, should be forwarded to the Veteran if a request for a TDIU evaluation is expressly raised by the Veteran or reasonably raised by the evidence of record."  Further, once the VA Form 21-8940 is received and former employers are identified, then VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefit, should be forwarded to the former employers listed on the form so that they may provide information about the Veteran's job duties, on- 

In the present case, the Veteran alleges unemployability as a result of his service connected disabilities.  While the record indicates that he was employed as a dishwasher in 2009, he indicated that he would not be able to work much longer due to his pain.  The Veteran has not submitted a VA Form 21-8940, and one should be provided on remand.  Once he has completed VA Form 21-8940, the RO/AMC should provide a VA Form 21-4192 to the Veteran's prior employers.  Additionally, the Veteran should be provided necessary VA examinations to address whether or not the service-connected disabilities render him unable to secure and maintain substantially gainful employment, to include describing the disabilities' functional impairment and their impact on physical and sedentary employment. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran corrective VCAA notice which informs the Veteran of the evidence necessary to establish TDIU.

2.  Provide the Veteran with notice regarding evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.

3.  Forward a VA Form 21-8940 to the Veteran, and subsequently forward a VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefit, to the former employers listed on the Veteran's submitted VA Form 21-8940.

4.  Contact the Veteran and obtain the names and addresses of all medical care providers, VA and non-VA that treated him for his peripheral artery disease, diabetic neuropathy, and any psychiatric disorders.  Of particular interest are records for psychiatric treatment prior to 2006, and treatment for peripheral artery disease from 2003.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow his the opportunity to obtain and submit those records for VA review.

5.  Thereafter, the Veteran should be afforded a VA examination to evaluate his peripheral arterial disease of the bilateral lower extremities.  All indicated tests and studies are to be performed.  Prior to the examination, the claims file and a copy of this remand must be made available to the physician for review of the case.  The examination must be conducted following the protocol in the most recent VA Disability Examination Worksheet for VA Neurological Disorders.

6.  After completion of the above, arrange for a VA psychiatric examination to determine the etiology of any diagnosed psychiatric disorder to include PTSD.  The claims folder and a copy of this remand must be made available to the examiner.  The existence or absence of PTSD should be definitively determined.  

If PTSD is diagnosed, the examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that any of the Veteran's verified in-service stressors related to hostile military or terrorist activity (mortar, bomb and sapper attacks) support a diagnosis of PTSD.  

If PTSD is diagnosed, and the examiner finds that other stressors support the diagnosis of PTSD, the examiner should specifically describe the supportive stressors.  The examiner should also specifically comment as to whether the record reflects behavior changes consistent with a personal assault, as described by the Veteran in numerous statements.  

If PTSD is not diagnosed, the examiner must explain why the diagnosis was not made.

For any other diagnosed psychiatric disorder the examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the disorder is related to service.  In so doing the examiner must opine whether it is more likely than not that the Veteran had a psychiatric disorder which pre-existed service (See the June 2007 evaluation noting psychotherapy prior to service).  If so, the examiner should opine whether it is at least as likely as not that any pre-existing psychiatric disorder was aggravated (beyond the natural progression of the disorder) by service. 

7.  The Veteran should be scheduled for any additional VA examinations needed to address whether it is at least as likely as not that service connected disorders alone render him unable to secure and maintain substantially gainful employment.  Any examination conducted must describe any functional impairment and the impact of the service connected disorder on physical and sedentary employment.

8.  After completion of the above and any additional development deemed necessary, the issues on appeal must be reviewed with consideration of all applicable laws and regulations.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


